Name: Commission Regulation (EEC) No 1654/87 of 12 June 1987 amending Regulation (EEC) No 2213/83 as regards the quality standards for onions
 Type: Regulation
 Subject Matter: health;  plant product;  marketing
 Date Published: nan

 Avis juridique important|31987R1654Commission Regulation (EEC) No 1654/87 of 12 June 1987 amending Regulation (EEC) No 2213/83 as regards the quality standards for onions Official Journal L 153 , 13/06/1987 P. 0035 - 0035 Finnish special edition: Chapter 3 Volume 23 P. 0192 Swedish special edition: Chapter 3 Volume 23 P. 0192 *****COMMISSION REGULATION (EEC) No 1654/87 of 12 June 1987 amending Regulation (EEC) No 2213/83 as regards the quality standards for onions THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1351/86 (2), and in particular the second subparagraph of Article 2 (2) thereof, Whereas Commission Regulation (EEC) No 3398/84 (3) introduced a derogation for a limited period from the quality standard for onions set in Annex I to Commission Regulation (EEC) No 2213/83 (4); Whereas the period of derogation was extended by Commission Regulation (EEC) No 2193/86 (5); Whereas, as a result, sufficient experience of the rules as there defined has been acquired and the quality standards for onions should now be altered on a permanent basis; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EEC) No 2213/83 the provisions of Title II, 'Provisions concerning quality', are amended as follows: 1. Under A, 'Minimum requirements', the first indent is replaced by: '- intact,' 2. Under B, 'Classification': (a) in (i) 'Class I', the last paragraph is replaced by the following: 'The following are, however, permitted: - light staining which does not affect the last dried skin protecting the flesh, provided it does not cover more than one-fifth of the surface of the bulb, - small cracks in the outer skins and the absence of part of the outer skins provided that the flesh is protected.'; (b) in (ii) 'Class II', the second sentence of the last paragraph is replaced by the following: 'The following, however, are permitted: - staining which does not affect the last dried skin protecting the flesh provided it does not cover more than half the surface of the bulb, - cracks in the outer skins and the absence of a part of the outer skins from not more than one-third of the surface of the bulb, provided the flesh remains intact.'; (c) in (iii) 'Class III', the following indent is added: '- staining which does not affect the last dried skin protecting the flesh.' Article 2 This Regulation shall enter into force on 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 119, 8. 5. 1986, p. 46. (3) OJ No L 314, 4. 12. 1984, p. 14. (4) OJ No L 213, 4. 8. 1983, p. 13. (5) OJ No L 190, 12. 7. 1986, p. 57.